                 Case 19-12153-KBO               Doc 680        Filed 12/04/20         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

    In re:
                                                              Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                  Case No. 19-12153 (KBO)

                    Debtors.                                  (Jointly Administered)

                                                              Re: Docket No. 672


    ORDER GRANTING FIRST INTERIM APPLICATION FOR COMPENSATION AND
       REIMBURSEMENT OF EXPENSES OF MILLER COFFEY TATE LLP, AS
      ACCOUNTANTS AND BANKRUPTCY CONSULTANTS TO THE CHAPTER 7
             TRUSTEE FOR THE PERIOD FROM FEBRUARY 25, 2020
                      THROUGH SEPTEMBER 30, 2020

                  Miller Coffey Tate, LLP (“MCT”), as Accountants and Bankruptcy Consultants

for the Chapter 7 Trustee in the above-captioned cases, filed a First Interim Fee Application for

allowance of compensation and reimbursement of expenses for February 25, 2020 through

September 30, 2020 (the “First Interim Application”). The Court has reviewed the First Interim

Application and finds that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; (b) notice of the First Interim Application, and any hearing on the First Interim

Application, was adequate under the circumstances; and (c) all persons with standing have been

afforded the opportunity to be heard on the First Interim Application. Accordingly, it is hereby

                  ORDERED that the First Interim Application is GRANTED, on an interim basis.

Fees in the amount of $191,590.50,2 and costs in the amount of $1,428.90, are allowed on an


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).

2
 This amount reflects an agreed reduction of $153.00 in fees based on comments from the Office of the United
States Trustee. MCT reserves all rights to seek approval of this fee reduction in its final fee application in these
cases.
DOCS_DE:231729.3 57095/001
              Case 19-12153-KBO         Doc 680     Filed 12/04/20     Page 2 of 2




interim basis. The Chapter 7 Trustee in the above cases shall pay to MCT the sum of

$191,590.50 as compensation and $1,428.90 as reimbursement of expenses, for a total of

$193,019.40 for services rendered and disbursements incurred by MCT for the period February

25, 2020 through September 30, 2020.

               ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




   Dated: December 4th, 2020                         KAREN B. OWENS
   Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




                                                2
